DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 02/15/2022.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
In view of the amendments filed on 02/15/2022, previous objections to the specification/Abstract and 112 rejections are hereby withdrawn.
Applicant’s arguments filed on 02/15/2022 have been fully considered but they are not persuasive for the below noted reasons:
Applicant argues on pages 5, 6 and 8 of the Remarks “Independent claim 1 recites "a valve hall enclosing the MMC; a transformer tank enclosing the transformer arrangement; and a bushing for a conductor electrically connecting the MMC with the transformer arrangement, the same bushing passing through both a wall of the valve hall and a wall of the transformer tank." As shown in the example of Application Figure 4 reproduced below, valve hall 41 encloses MMC 2, and transformer tank 42 encloses transformer arrangement 3. Bushing 43 passes through both wall 44 of valve hall 41 and wall 45 of transformer tank 42. Conductor 46 passes through bushing 43 to connect MMC 2 with transformer arrangement 3. Inoue and Haj, even if properly combined, do not teach or suggest the above-quoted claim elements… Haj thus discloses that bushings 44 are mounted on top wall 40 of transformer housing 18, and PEM 14 is connected to bushings 44 via the unlabeled connectors coming out the sides of PEM 14 that can be seen in Figure 1. Haj, however, does not teach or suggest that bushings 44 pass through both a wall of transformer housing 18 and a wall of PEM 14. Therefore, Haj does not teach or suggest a bushing for a conductor electrically connecting an MMC with a transformer arrangement, the same bushing passing through both a wall of the valve hall and a wall of the transformer tank, as required by claim 1.”
The examiner respectfully disagrees. Although, Inoue appears to fail to expressly disclose the STATCOM station further comprises: a valve hall enclosing the MMC; a transformer tank enclosing the transformer arrangement; and a bushing for a conductor electrically connecting the MMC with the transformer arrangement, the same bushing passing through both a wall of the valve hall and a wall of the transformer tank.
Nonetheless, Haj teaches a valve hall (e.g. 100 in Fig. 1 containing 14 in Fig 1 or 14b in Fig. 5) enclosing a voltage source converter (VSC) (e.g. 90 within 14b in Fig. 5; for details of voltage source converter 90 refer to Fig. 6); a transformer tank (e.g. 10 in Figs. 1 and 5) enclosing the transformer arrangement (e.g. 12 in Fig. 5); and a bushing (e.g. 44 in Fig. 1) for a conductor electrically connecting the VSC (e.g. 90 in Figs. 5-6) with the transformer arrangement (e.g. 12 in Fig. 5), the same bushing (e.g. 44 in Fig. 1) passing through both a wall of the valve hall (e.g. wall of 100 in Fig. 1) and a wall of the transformer tank (e.g. wall 40 of 10 in Fig. 1)(paragraphs [0027], [0036] and [0038] states that there is a connection between the bushing, the transformer arrangement and the converter within 14 (or 14b)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Haj into the STATCOM station of Inoue, resulting in configuring the transformer arrangement and MMC (a known type of voltage source converter) with a versatile distribution transformer configuration, for the advantage of improving power quality and since the modularized arrangement provides flexibility in terms of possible configurations of the system (Haj, paragraph [0005])-[0006].
Moreover, based on the broadest reasonable interpretation, it should be noted that the claim language, as recited, does not indicates/limits the bushing directly passing through both the wall of the valve hall and the wall of the transformer tank without any intervening component(s) or without via an intermediary component (e.g. an extension, a linking/bridging component/device, a connector). As applicant recognizes, there are unlabeled connectors in cited Fig. 1 connected to bushings 44, those unlabeled connectors coming from the wall of 100 (taken as wall of the valve hall) and wall 40 of 10 (taken as the wall of the transformer). 
Applicant is reminded that although a cited drawing/embodiment might have differences in terms of configuration and/or operation in comparison to the claimed invention, it is the claim language what it is mainly considered for rejection purposes. Therefore, if the applicant has different intended meaning for the claimed limitations, the applicant is invited to amend the claims to further define the intended meaning and further define the difference between the claimed invention and the prior art. Meanwhile, since Inoue and Haj expressly disclose the claimed limitations the examiner finds the applicant’s arguments unpersuasive and therefore, maintains the rejection of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2012/0026767; hereinafter Inoue; cited on PTO-892 dated 12/13/2021) in view of Haj-Maharsi et al. (US 2010/0315190; hereinafter Haj; cited on PTO-892 dated 12/13/2021).
Regarding claim 9, Inoue discloses a static synchronous compensator (STATCOM) station (e.g. Figs. 8-11; see paragraphs [0202], [0214], [0462] and [0463]) comprising: 
a STATCOM arrangement (e.g. Fig. 800 in 8 or 1000 in Fig. 10) comprising a Modular Multilevel Chain-Link Converter (MMC) (e.g. 806 in Fig. 8 or 805 in Fig. 10) and a transformer arrangement (e.g. 801 in Fig. 8, for details refer to Fig. 9; 1001 in Fig. 10, for details refer to Fig. 11) arranged to be an interface between the MMC (e.g. 806 in Fig. 8 or 805 in Fig. 10) and an alternating current (AC) grid (e.g. 100 in Fig. 8 or 10); 
wherein the MMC (e.g. 806 in Fig. 8 or 805 in Fig. 10) is connected in a wye topology with a plurality of converter arms (e.g. arms comprising 807-809 in Fig. 8 or arms comprising 806-808 in Fig. 10), one converter arm (e.g. arms comprising 807-809 in Fig. 8 or arms comprising 806-808 in Fig. 10) for each phase of the AC grid (e.g. phases R, S and T in Fig. 8 or 10), each arm comprising a plurality of chain-linked converter cells (e.g. arms 807-809 comprising chain-linked converters 120 in Fig. 8 or arms 806-808 comprising chain-linked converters 120 in Fig. 10); 
wherein the transformer arrangement (e.g. 801 in Fig. 8, for details refer to Fig. 9; 1001 in Fig. 10, for details refer to Fig. 11) is arranged to interface each of the arms of the MMC (e.g. arms comprising 807-809 in Fig. 8 or arms comprising 806-808 in Fig. 10) with a respective phase of the AC grid (e.g. phases R, S and T in Fig. 8 or 10); 
wherein the transformer arrangement (e.g. 801 in Fig. 8, for details refer to Fig. 9; 1001 in Fig. 10, for details refer to Fig. 11) is arranged to, for each of the converter arms (e.g. arms comprising 807-809 in Fig. 8 or arms comprising 806-808 in Fig. 10), produce leakage reactance (e.g. reactance associated to 801 in Fig. 8 or 1001 in Fig. 10) resulting in reactance in series with the arm (e.g. arms comprising 807-809 in Fig. 8 or arms comprising 806-808 in Fig. 10), thereby obviating a need for a phase reactor connected in series with the arm (see paragraphs [0059]); [0063], [0186]-[0188]); 
wherein there is no phase reactor connected in series with any of the converter arms (as depicted in Fig. 8 or 10 no phase reactor is connected in series with any converter arm).
However, Inoue appears to fail to expressly disclose the STATCOM station further comprises: a valve hall enclosing the MMC; a transformer tank enclosing the transformer arrangement; and a bushing for a conductor electrically connecting the MMC with the transformer arrangement, the same bushing passing through both a wall of the valve hall and a wall of the transformer tank.
Haj teaches a valve hall (e.g. 100 in Fig. 1 containing 14 in Fig 1 or 14b in Fig. 5) enclosing a voltage source converter (VSC) (e.g. 90 within 14b in Fig. 5; for details of voltage source converter 90 refer to Fig. 6); a transformer tank (e.g. 10 in Figs. 1 and 5) enclosing the transformer arrangement (e.g. 12 in Fig. 5); and a bushing (e.g. 44 in Fig. 1) for a conductor electrically connecting the VSC (e.g. 90 in Figs. 5-6) with the transformer arrangement (e.g. 12 in Fig. 5), the same bushing (e.g. 44 in Fig. 1) passing through both a wall of the valve hall (e.g. wall of 100 in Fig. 1) and a wall of the transformer tank (e.g. wall 40 of 10 in Fig. 1)(paragraphs [0027], [0036] and [0038] states that there is a connection between the bushing, the transformer arrangement and the converter within 14 (or 14b)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Haj into the STATCOM station of Inoue, resulting in configuring the transformer arrangement and MMC (a known type of voltage source converter) with a versatile distribution transformer configuration, for the advantage of improving power quality and since the modularized arrangement provides flexibility in terms of possible configurations of the system (Haj, paragraph [0005])-[0006].
Regarding claim 10, Inoue and Haj disclose the claimed invention except for the wall of the valve hall and the wall of the transformer tank are positioned at a distance from each other of at most 10 meters. It would have been obvious to one having ordinary skill in the art to have wherein the wall of the valve hall and the wall of the transformer tank are positioned at a distance from each other of at most 10 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, one skilled in the art would recognize/know that the distance is arbitrary, in that the higher the rated power of the installation, the longer such distance may be. Additionally, it is clear that the key feature, which enables the distances to be reduced, is the removal of the phase reactors. Since such enabling feature is present in Inoue (see paragraphs [0059]); [0063], [0186]-[0188]), the distance could be reduced. Therefore, when facing with the problem of providing a more compact installation, the person skilled in the art would reduce such distance.   
Regarding claim 13, Inoue and Haj teach all the claim limitations as applied above (see rejection of claim 9). In addition, Inoue discloses the STATCOM station (e.g. Figs. 8-11; see paragraphs [0202], [0214], [0462] and [0463]), wherein the wye connected MMC comprises three converter arms (e.g. arms comprising 807-809 in Fig. 8 or arms comprising 806-808 in Fig. 10) for a three-phase AC grid (e.g. phases R, S and T in Fig. 8 or 10).
Regarding claim 14, Inoue and Haj teach all the claim limitations as applied above (see rejection of claim 10). In addition, Inoue discloses the STATCOM station (e.g. Figs. 8-11; see paragraphs [0202], [0214], [0462] and [0463]), wherein the wye connected MMC comprises three converter arms (e.g. arms comprising 807-809 in Fig. 8 or arms comprising 806-808 in Fig. 10) for a three-phase AC grid (e.g. phases R, S and T in Fig. 8 or 10).
Regarding claim 17, Inoue and Haj disclose the claimed invention except for the wall of the valve hall and the wall of the transformer tank are positioned at a distance from each other within a range of 1-5 meters. It would have been obvious to one having ordinary skill in the art to have wherein the wall of the valve hall and the wall of the transformer tank are positioned at a distance from each other within a range of 1-5 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, one skilled in the art would recognize/know that the distance is arbitrary, in that the higher the rated power of the installation, the longer such distance may be. Additionally, it is clear that the key feature, which enables the distances to be reduced, is the removal of the phase reactors. Since such enabling feature is present in Inoue (see paragraphs [0059]); [0063], [0186]-[0188]), the distance could be reduced. Therefore, when facing with the problem of providing a more compact installation, the person skilled in the art would reduce such distance.   
Regarding claim 18, Inoue and Haj teach all the claim limitations as applied above (see rejection of claim 9). In addition, Inoue discloses the STATCOM station (e.g. Figs. 8-9; see paragraphs [0202], [0214], [0462] and [0463]), wherein the transformer arrangement (e.g. 801 in Fig. 8, for details refer to Fig. 9) comprises a phase transformer (e.g. phase transformers 202-204 in Fig. 8) per phase of the AC grid (e.g. phases R, S and T in Fig. 8), wherein the phase transformers are  wye connected on the MMC side thereof (e.g. phase transformers 202-204 are wye connected in the MMC 806 side and delta connected in the AC grid 100 side in Fig. 8).
Regarding claim 19, Inoue and Haj teach all the claim limitations as applied above (see rejection of claim 10). In addition, Inoue discloses the STATCOM station (e.g. Figs. 8-9; see paragraphs [0202], [0214], [0462] and [0463]), wherein the transformer arrangement (e.g. 801 in Fig. 8, for details refer to Fig. 9) comprises a phase transformer (e.g. phase transformers 202-204 in Fig. 8) per phase of the AC grid (e.g. phases R, S and T in Fig. 8), wherein the phase transformers are wye connected on the MMC side thereof (e.g. phase transformers 202-204 are wye connected in the MMC 806 side and delta connected in the AC grid 100 side in Fig. 8).
Claims 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2012/0026767; hereinafter Inoue; cited on PTO-892 dated 12/13/2021) in view of Haj-Maharsi et al. (US 2010/0315190; hereinafter Haj; cited on PTO-892 dated 12/13/2021), further in view of Balkenohl et al. (WO2019/020195A1; hereinafter Balkenohl).
Regarding claim 11, Inoue and Haj teach all the claim limitations as applied above (see rejection of claim 9). In addition, Inoue discloses the STATCOM station (e.g. Figs. 8-9; see paragraphs [0202], [0214], [0462] and [0463]), wherein the transformer arrangement (e.g. 801 in Fig. 8, for details refer to Fig. 9) comprises a phase transformer (e.g. phase transformers 202-204 in Fig. 8) per phase of the AC grid (e.g. phases R, S and T in Fig. 8).
However, Inoue and Haj appear to fail to expressly disclose wherein the phase transformers are delta connected on the MMC side thereof. 
Balkenohl teaches wherein the phase transformers are delta connected on the MMC side thereof (see Fig. 1; refer to paragraph [0064] of English translation included; specifically, Balkenohl states “Transformers 53 are electrically connected to an AC voltage system 62 via a three-pole AC circuit breaker 59. The AC voltage system 62 can be, for example, an AC voltage network 62 (in particular an AC voltage power supply network). The secondary windings 50 and the primary windings 56 can each be connected up as desired, for example in a star connection or in a delta connection.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Balkenohl into the STATCOM station of thee combination of Inoue and Haj, as a known matter of design choice. In addition, it is known in the art to have the phase transformers delta-connected on the MMC side (WO2017/178480A1, Fig. 2). 
Regarding claim 12, Inoue and Haj teach all the claim limitations as applied above (see rejection of claim 10). In addition, Inoue discloses the STATCOM station (e.g. Figs. 8-9; see paragraphs [0202], [0214], [0462] and [0463]), wherein the transformer arrangement (e.g. 801 in Fig. 8, for details refer to Fig. 9) comprises a phase transformer (e.g. phase transformers 202-204 in Fig. 8) per phase of the AC grid (e.g. phases R, S and T in Fig. 8).
However, Inoue and Haj appear to fail to expressly disclose wherein the phase transformers are delta connected on the MMC side thereof. 
Balkenohl teaches wherein the phase transformers are delta connected on the MMC side thereof (see Fig. 1; refer to paragraph [0064] of English translation included; specifically, Balkenohl states “Transformers 53 are electrically connected to an AC voltage system 62 via a three-pole AC circuit breaker 59. The AC voltage system 62 can be, for example, an AC voltage network 62 (in particular an AC voltage power supply network). The secondary windings 50 and the primary windings 56 can each be connected up as desired, for example in a star connection or in a delta connection.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Balkenohl into the STATCOM station of thee combination of Inoue and Haj, as a known matter of design choice. In addition, it is known in the art to have the phase transformers delta-connected on the MMC side (WO2017/178480A1, Fig. 2). 
Regarding claim 15, Inoue, Haj and Balkenohl teach all the claim limitations as applied above (see rejection of claim 11). In addition, Inoue discloses the STATCOM station (e.g. Figs. 8-9; see paragraphs [0202], [0214], [0462] and [0463]), wherein the wye connected MMC comprises three converter arms (e.g. arms comprising 807-809 in Fig. 8) for a three-phase AC grid (e.g. phases R, S and T in Fig. 8).
Regarding claim 16, Inoue, Haj and Balkenohl teach all the claim limitations as applied above (see rejection of claim 12). In addition, Inoue discloses the STATCOM station (e.g. Figs. 8-9; see paragraphs [0202], [0214], [0462] and [0463]), wherein the wye connected MMC comprises three converter arms (e.g. arms comprising 807-809 in Fig. 8) for a three-phase AC grid (e.g. phases R, S and T in Fig. 8).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/I. L./
Examiner, Art Unit 2839





	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839